        Case 2:16-cr-00029-APG-VCF Document 72 Filed 05/12/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     ROBERT E. O’BRIEN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 10944
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Robert_OBrien@fd.org

 7   Attorney for Artis Lamar Graham

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:16-cr-00029-APG-VCF

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                   (Fourth Request)
14   ARTIS LAMAR GRAHAM,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Stephanie Ihler, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Robert E. O’Brien, Assistant Federal Public Defender, counsel for Artis Lamar Graham,
21   that the Revocation Hearing currently scheduled on March 13, 2020, be vacated and continued
22   to a date and time convenient to the Court, but no sooner than ten (10) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Artis Graham filed a Supervised Release Revocation Memorandum on May 11,
25   2020, two days prior to the current scheduled date for the supervised release revocation hearing.
26
         Case 2:16-cr-00029-APG-VCF Document 72 Filed 05/12/20 Page 2 of 3




 1          2.      The government would like a fair opportunity to respond to the contents of Mr.
 2   Graham’s supervised release memorandum. As a result, the government requests a short
 3   continuance of at least ten days to file a response.
 4          3.      The defendant is in custody on this case and another pending matter.
 5          4.      The parties agree to the continuance.
 6          This is the fourth request for a continuance of the revocation hearing.
 7          DATED this 12th day of May, 2020.
 8
 9    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
10
11
      By /s/ Robert E. O’Brien                         By /s/ Stephanie Ihler
12    ROBERT E. O’BRIEN                                STEPHANIE IHLER
      Assistant Federal Public Defender                Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
        Case 2:16-cr-00029-APG-VCF Document 72 Filed 05/12/20 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:16-cr-00029-APG-VCF
 4
                  Plaintiff,                         ORDER
 5
           v.
 6
     ARTIS LAMAR GRAHAM,
 7
                  Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   May 13, 2020 at 11:00 a.m., be vacated and continued to May 27, 2020 at the hour of 9:30

12   a.m. in Courtroom 6C.

13         DATED this 12th day of May, 2020.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
